Picture 1 [ex-10d31g001.jpg]

11 Hurley Street

Cambridge, MA 02141

P 617-401-9000

F 617-494-0985

 

Exhibit 10.31

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

CONFIDENTIAL

December 16, 2019

The Broad Institute, Inc.

415 Main Street

Cambridge, MA  02142

Attn: Issi Rozen, Chief Business Officer

Office of Technology Development

Harvard University

Richard A. and Susan F. Smith Campus Center, Suite 727

1350 Massachusetts Avenue

Cambridge, MA  02138

Attn.: Isaac Kohlberg, Chief Technology Development Officer

Re:Amended and Restated Cas9‑I License Agreement, by and between President and
Fellows of Harvard College (“Harvard”), The Broad Institute, Inc. (“Broad”) and
Editas Medicine, Inc. (“Editas”), dated October 29, 2014, and amended and
restated as of December 16, 2016 (as amended, the “Cas9‑I Agreement”); Cpf1
License Agreement, by and between Broad and Editas, dated December 16, 2016 (the
“Cpf1 Agreement”); and Cas9‑II License Agreement, by and between Broad and
Editas, dated December 16, 2016 (the “Cas9‑II Agreement” and collectively, with
the Cas9‑I Agreement and the Cpf1 Agreement, each as may be amended and/or
restated from time to time, the “License Agreements”) –  Sublicense Income

Dear Issi and Isaac,

The purpose of this letter (the “Letter”) is to memorialize certain
understandings among Harvard, Broad, and Editas as to certain provisions of the
License Agreements regarding sublicensing income. All capitalized terms used in
this Letter that are not defined in this Letter shall have their respective
meanings as set forth in the License Agreements.

Flow Through of Financial Obligations in Sublicense Agreements

Harvard and Broad each hereby acknowledges and agrees that if (A) Editas
sublicenses or has sublicensed any of the rights licensed to Editas under any of
the License Agreements to a third party, (B) the applicable Sublicense includes
milestone payment obligation(s) that are triggered by the achievement of
milestone(s) based on objective criteria that are materially similar as a
 Milestone Event(s) criteria for Milestone Payment(s) under an applicable
License Agreement or such Milestone Payment obligation(s) under an applicable
License Agreement are flowed through to the applicable Sublicensee (each, a
 “Comparable Milestone”),  (C) such Sublicense includes payment
obligation(s) with respect to such Comparable Milestones requiring the
Sublicensee to make a milestone payment to Editas or a Milestone Payment(s) to
Harvard and/or Broad, as required under the applicable License Agreements,
either directly or through Editas and (D) such Comparable

 

 



Picture 2 [ex-10d31g001.jpg]

Milestone(s) are achieved and the Sublicensee either pays Broad and/or Harvard
(as applicable) directly or pays Editas or one of its Affiliates and Editas pays
Broad and/or Harvard (as applicable) for the applicable Milestone
Payment(s) (the “Sublicense Milestone Payment”), then Editas shall not be
required to pay the portion of Sublicense Income that may otherwise be deemed to
arise from the Sublicense Milestone Payment to the extent the Sublicense
Milestone Payment is either (I) paid directly to Harvard and/or Broad or
(II) received by Editas or its Affiliate and Editas pays Broad and/or Harvard
(as applicable) for the applicable Milestone Payment(s).  For illustrative
purposes of clause (B) of the prior sentence, the [**] would be materially
similar to the [**].  For clarity, Editas would remain obligated to pay Harvard
and/or Broad the applicable portion of Sublicense Income arising from any
portion of a Sublicense Milestone Payment that exceeds the comparable Milestone
Payment under the applicable License Agreement.  For further clarity, in the
event there are Sublicense Milestone Payments under more than one Sublicense for
the same Comparable Milestone and the same product or service that is triggering
such Comparable Milestone, this exclusion of the Sublicense Milestone Payments
from Sublicense Income may only be taken up to the total amount of the Milestone
Payment, in the aggregate, owed to Harvard and/or Broad with respect to such
Comparable Milestone.  For example, if Editas sublicenses rights under the
Cas9‑I Agreement to a Sublicensee and such Sublicense includes a milestone
requiring the sublicensee to pay Editas $75,000 upon [**]  (which is a
Comparable Milestone as to a Milestone Event under the Cas9‑I Agreement, and
under the Cas9‑I Agreement such Milestone Event triggers a $60,000 Milestone
Payment obligation of Editas to Harvard and Broad), then Editas would be
required to pay Broad and Harvard, in accordance with the applicable allocation
of consideration provision in the Cas9‑I Agreement,  (x) $60,000 for the
achievement of such Milestone Event, plus (y) the applicable Sublicense Income
rate  (for purposes of this example, assume that the applicable rate is 15%)
multiplied by the incremental $15,000 of such Sublicense Milestone Payment that
exceeds $60,000, or $2,250, that Editas or its Affiliate receives from the such
Sublicensee in connection with the achievement of the Comparable Milestone for a
total payment of $62,250.  In the foregoing example, Editas would not be
required to pay an additional 15% of the first $60,000 of the $75,000 Sublicense
Milestone Payment as a Sublicense Income payment.

Additionally, Harvard and Broad each hereby acknowledge and agree that if Editas
includes or has included payment obligations in a Sublicense that specifically
require a Sublicensee to pay all or a portion of the annual license maintenance
fees and/or patent reimbursement costs that, in each case, Editas is required to
pay to Harvard and/or Broad with respect to such fees or costs under any of the
License Agreements, then Editas shall not be required to pay to Broad and/or
Harvard the portion of Sublicense Income that may otherwise be deemed to arise
from such fees or costs paid by such sublicensee (I) to the extent such payments
are equal to or less than the amounts owed by Editas to Broad and Harvard under
the applicable License Agreement, (II) such payments are actually paid to Broad
and Harvard, and (III) in the event such payments are required under more than
one Sublicense for the same requirement under the applicable License Agreements,
this exclusion from Sublicense Income may only be taken to the extent Editas or
its sublicensee pays Harvard and/or Broad such fees, e.g. if a License Agreement
has annual fees of $100,000 and Editas has two Sublicenses under which Editas
receives a total of $150,000 and pays Harvard and/or Broad $100,000 for such
annual fee therefrom, Editas will still have $50,000 of Sublicense Income.

Sublicense Income and Reimbursement of Future Patent Expenses and Allocated Past
Patent Expenses

Each of Editas, Harvard and Broad acknowledges and agrees that, on a License
Agreement-by-License Agreement basis, in the event Editas enters into or has
entered into a Sublicense and Editas or any of its Affiliates receives any
Sublicense Income and there is no specific allocation as to such Sublicense
Income in such Sublicense with respect to reimbursement for patent costs, then
Editas shall be entitled to deduct from such Sublicense Income received by
Editas after the date of this Letter any amounts paid to Broad or Harvard,
respectively, under the applicable License Agreements, as reimbursement of
patent costs incurred by Broad or Harvard after the date of this Letter with
respect to rights licensed to Editas under such License Agreements to

2



Picture 2 [ex-10d31g001.jpg]

the extent not previously deducted and provided that no such deduction shall
reduce the amount of such Sublicense Income by greater than [**] percent
 ([**]%) of what it would have been absent such deduction.

Each of Editas, Harvard and Broad acknowledges and agrees that, on a License
Agreement-by-License Agreement basis, in the event Editas enters into or has
entered into a Sublicense and Editas or any of its Affiliates receives any
Sublicense Income and there is a specific allocation as to such Sublicense
Income in such Sublicense with respect to reimbursement for patent costs, then
Editas shall be entitled to deduct such specifically-allocated amount from such
Sublicense Income received by Editas after the date of this Letter to the extent
not previously deducted the amounts paid to Broad or Harvard, respectively,
under the applicable License Agreements as reimbursement of patent costs
incurred by Broad or Harvard in accordance with such allocation, regardless of
whether Broad or Harvard incurred such fees prior to or after the date of this
Letter.

We request that an authorized signatory on behalf of Harvard and Broad kindly
sign a copy of this Letter acknowledging receipt of this Letter and the
acceptance of the terms contemplated hereby.

Please contact me if you have any questions.

Sincerely,

EDITAS MEDICINE, INC.

 

 

By:

/s/ Cynthia Collins

 

Name:

Cynthia Collins

Title:

Chief Executive Officer

Date: December 16, 2019

 

 

Acknowledged and agreed by:

 

 

THE BROAD INSTITUTE, INC.

 

 

By:

/s/ Issi Rozen

 

Name:

Issi Rozen

Title:

CBO

Date: December 17, 2019

 

 

PRESIDENT AND FELLOWS OF HARVARD COLLEGE

 

 

By:

/s/ Isaac T. Kohlberg

 

Name:

Isaac T. Kohlberg

Title:

Senior Associate Provost, Chief Technology Development Officer; Office of
Technology Development, Harvard University

Date: December 17, 2019

 

3

